 


114 HR 3758 IH: Congressional Death Benefit Elimination Act of 2015
U.S. House of Representatives
2015-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3758 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2015 
Mr. Cooper introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To prohibit the payment of death gratuities to the surviving heirs of deceased Members of Congress. 
 
 
1.Short titleThis Act may be cited as the Congressional Death Benefit Elimination Act of 2015.  2.Prohibiting payment of gratuities to survivors of members of Congress (a)ProhibitionNo payment may be made from the applicable accounts of the House of Representatives, the contingent fund of the Senate, or any other appropriated funds for a death gratuity payment to the widow, widower, or heirs-at-law of any Member of Congress who dies after the commencement of the Congress to which the Member has been elected. 
(b)No effect on other payments to survivorsNothing in subsection (a) shall be construed to prohibit or affect the payment to any individual of any unpaid balance or salary or other sums due to a Member of Congress who dies after the commencement of the Congress to which the Member has been elected. 3.DefinitionFor purposes of this Act, a Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 
4.Effective dateThis Act shall apply with respect to any death occurring after the date of the enactment of this Act.  